UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File No.001-36276 ULTRAGENYX PHARMACEUTICAL INC. (Exact name of registrant as specified in its charter) Delaware 27-2546083 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 60 Leveroni Court,Novato, California (Address of principal executive offices) (Zip Code) (415) 483-8800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESRNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESRNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer R (Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOR As of August 7, 2015, the registrant had 38,681,728 shares of common stock issued and outstanding. ULTRAGENYX PHARMACEUTICAL INC. FORM10-Q FOR THE QUARTER ENDED JUNE 30, 2015 INDEX Page CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PartI– Financial Information Item1. Condensed Consolidated Financial Statements – Unaudited Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Comprehensive Loss 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PartII– Other Information Item 1. Legal Proceedings 28 Item1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Mine Safety Disclosures 56 Item 5. Other Information 56 Item 6. Exhibits 57 Signatures 58 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. We make such forward-looking statements pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would,” or the negative of these words or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: · our expectations regarding the timing of commencing our clinical studies and reporting results from same; · the timing and likelihood of regulatory approvals for our product candidates; · the potential market opportunities for commercializing our product candidates; · our expectations regarding the potential market size and the size of the patient populations for our product candidates, if approved for commercial use; · estimates of our expenses, future revenue, capital requirements, and our needs for additional financing; · our ability to develop, acquire, and advance product candidates into, and successfully complete, clinical studies; · the implementation of our business model and strategic plans for our business and product candidates; · the initiation, timing, progress, and results of future preclinical studies and clinical studies, and our research and development programs; · the scope of protection we are able to establish and maintain for intellectual property rights covering our product candidates; · our ability to maintain and establish collaborations or obtain additional funding; · our ability to maintain and establish relationships with third parties, such as contract research organizations, suppliers and distributors; · our expectations regarding the time during which we will be an emerging growth company under the JOBS Act; · our financial performance and expansion of our organization; · our ability to obtain supply of our product candidates; · developments and projections relating to our competitors and our industry; and · other risks and uncertainties, including those listed under Part II, Item1A. Risk Factors. Any forward-looking statements in this Quarterly Report on Form 10-Q reflect our current views with respect to future events or to our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those listed under Part II, Item1A. Risk Factors and discussed elsewhere in this Quarterly Report on Form 10-Q. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason, even if new information becomes available in the future. This Quarterly Report on Form 10-Q also contains estimates, projections and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainties and actual events or circumstances may differ materially from events and circumstances reflected in this information. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) June 30, December31, (Unaudited) (Note 2) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other current assets Restricted cash — Total current assets Property and equipment, net Restricted cash Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred rent—current portion 85 Total current liabilities Other liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, par value of $0.001 per share—25,000,000 shares authorized; nil outstanding as of June 30, 2015 and December 31, 2014 — — Common stock, par value of $0.001 per share—250,000,000 shares authorized; 36,071,596 and 31,934,682 shares issued and outstanding as of June 30, 2015 and December 31, 2014 36 32 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 2 ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Operating expenses: Research and development $ General and administrative Total operating expenses Loss from operations ) Other income (expense), net: Interest income Other expense, net ) Total other income (expense), net 76 ) Net loss $ ) $ ) $ ) $ ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders, basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share attributable to common stockholders, basic and diluted See accompanying notes. 3 ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Unrealized gain (loss) on available-for-sale securities ) (2 ) ) ) Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes. 4 ULTRAGENYX PHARMACEUTICAL INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of premium (discount) on investment securities, net Stock-based compensation Revaluation of convertible preferred stock warrant liability — Changes in operating assets and liabilities: Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable Accrued liabilities and other liabilities Net cash used in operating activities ) ) Investing activities: Purchase of property and equipment ) ) Purchase of investments ) ) Proceeds from the sale of investments — Proceeds from maturities of investments Increase in restricted cash ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from issuance of common stock, net of issuance costs Payment of preferred stock dividend — ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash investing and financing information: Costs of fixed assets included in accounts payable and accrued liabilities $ $ Reclassification of warrant liability to equity upon conversion to common stock warrants $ — $ Conversion of Series A and Series B preferred stock to common stock $ — $ See accompanying notes. 5 ULTRAGENYX PHARMACEUTICAL INC. Notes to Condensed Consolidated Financial Statements 1. Organization Ultragenyx Pharmaceutical Inc. (the Company) is a biopharmaceutical company incorporated in California on April22, 2010. The Company subsequently reincorporated in the state of Delaware in June 2011. The Company is focused on the identification, acquisition, development, and commercialization of novel products for the treatment of rare and ultra-rare diseases, with a focus on serious, debilitating metabolic genetic diseases.The Company is currently conducting a Phase 3 study of aceneuramic acid extended-release (Ace-ER) in patients with GNE myopathy (GNEM), which is also known as hereditary inclusion body myopathy (HIBM), a progressive muscle-wasting disorder; a Phase 3 study of recombinant human beta-glucuronidase (rhGUS) in patients with mucopolysaccharidosis 7, or MPS 7, a rare lysosomal storage disease; a Phase 2 clinical study for triheptanoin in patients with glucose transporter type-1 deficiency syndrome (Glut1 DS), a brain energy deficiency; a Phase 2 clinical study of triheptanoin in patients severely affected by long-chain fatty acid oxidation disorders (LC-FAOD), a genetic disorder in which the body is unable to convert long chain fatty acids into energy; and Phase 2 studies of KRN23, an antibody targeting fibroblast growth factor 23, or FGF23, in patients with X-linked hypophosphatemia (XLH) and tumor-induced osteomalacia (TIO), both rare diseases that impair bone mineralization. The Company operates in the United States of America and has one reportable segment.
